Title: To Thomas Jefferson from Benjamin Smith Barton, 9 February 1802
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia, February 9th, 1802.
          
          I do myself the honour to introduce to your knowledge, one of our countrymen, Dr. John Watkins, a gentleman of much information, and of great merit. Dr. Watkins has just returned from Spain, and is on his way to the Missisipi, where he proposes to settle. In that part of North-America, he will have ample opportunities of collecting important materials for the natural history of the new world; and he is eminently calculated, by his talents and zeal, to accomplish this desirable end.
          Dr. Watkins brought with him, from Spain, the original memoir (with plates) concerning the great animal (Megatherium) of South-America. From a careful inspection of the plates, it appears, that there must have been great affinities between this animal and that whose bones were found in Virginia, and of which you have given an account, in the Transactions of the American P. Society.
          I have the honour to subscribe myself, Dear Sir, Your very humble and obedient servant, and affectionate friend, &c.
          
            B. S. Barton.
          
        